On August 15, 1989, the office of the disciplinary administrator filed a formal complaint with the Kansas Board for Discipline of Attorneys, charging Robert A, Laing of Wichita, Kansas, with violations of Canon 1 of the Kansas Code of Professional Responsibility, Supreme Court Rule 225 (1989 Kan. Ct. R. Annot. 146).
The complaint alleges that on the 28th day of March, 1988, the respondent pled guilty to two felony charges. Respondent was sentenced to a term of three to ten years on one charge and a term of two to five years on the other charge. The sentences were to run concurrently. On October 13, 1988, the respondent’s sentence was modified and he was placed on probation for five years.
An investigation of the complaint was conducted by the disciplinary administrator’s office, and, on October 4, 1989, respondent filed an answer to the formal complaint. The complaint was heard on the 4th day of October, 1989, before a panel of the Kansas Board for Discipline of Attorneys, and the panel filed its report with the court on November 28, 1989. Respondent did not file exceptions to the panel report. By letter dated February 27, 1990, respondent voluntarily surrendered his license to practice law in the State of Kansas pursuant to Supreme Court Rule 217 (1989 Kan. Ct. R. Annot. 137).
The court, having reviewed the record herein, together with the proceedings in State of Kansas v. Robert A. Laing, Sedgwick County Case No. 87 CR 1798, finds that the surrender of said license should be accepted.
It Is Therefore Ordered that Robert A. Laing be and he is hereby disbarred from the practice of law in the State of Kansas, and the clerk of the appellate courts is directed to strike the *335name of Robert A. Laing from the roll of attorneys authorized to practice law in the State of Kansas, pursuant to Supreme Court Rule 217.
It Is Further Ordered that Robert A. Laing shall forthwith forward, or cause to be forwarded, to the clerk of the appellate courts his certificate of admission to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent shall forthwith comply with Rule 218 (1989 Kan. Ct. R. Annot. 138).
Effective this 5th day of March, 1990.